NICHOLS ZAUZIG
12680 LAKE RIDGE DRIVE
793-492-4200

WOODBRIDGE, VA 22182-2935

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page1lof28 Pageid#: 5

|

|

|
VIRGINIA
IN THE CIRCUIT COURT FOR THE CITY OF CHARLOTTESVILLE

|

i

| JOHN TAYLOR BACHMAN and

|| KATHLEEN BRIDGET STRANIX,

| as Administrators of the Estate of
RIAN TAYLOR BACHMAN, deceased

Plaintiff

| vs, LAW # CUF-990

KINDERCARE EDUCATION AT WORK LLC
d/b/a UVA CHILD DEVELOPMENT CENTER Ii

Registered Agent: Corporation Service Company | ip. =
100 Shockoe Slip Fl. 2 freely 2 AR pn>
i Richmond, VA 23219

Defendants. Anika cA.
\ ; ‘ ‘
COMPLAINT : “qo

COMES NOW the plaintiff and moves for judgment against the defendants jointly and

 

| severally. on the grounds and in the amount set forth below:
1. Plaintiff Kathleen Bridget Stranix is Rian Taylor Bachman’s mother. At all times
hereto, she has been a resident of the Commonwealth of Virginia.

2. Plaintiff John Taylor Bachman is Rian Taylor Bachman’s father. At all times hereto.
he has been a resident of the Commonwealth of Virginia.

3. Kathleen Bridget Stranix and John Taylor Bachman qualified as Administrators of the

Estate of Rian Taylor Bachman in the Charlottesville Circuit Court on May 31, 2019.

 

4. Rian Taylor Bachman, the daughter of Kathleen Bridget Stranix and John Taylor

Bachman, was bom on April 5, 2018. She died on September 2. 2018 at the age of 4 months 28 days.

EXHIBIT

A

 

tabbies

 
NICHOLS ZAUZiG
12660 LAKE RIDGE DRIVE
WOODERIDGE, VA 22192-2335

703-492-4200

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 2of28 Pageid#: 6

4

 

 

 

5. For purposes of damages under the Wrongful Death Act, § 8.01-50. ef seg.. Rian
Bachman’s statutory beneficiaries are her parents, Kathleen Bridget Stranix and John Taylor
Bachman.

6. Defendant KinderCare Education at Work LLC is a division of KinderCare
Education. KinderCare Education has partnered with more than 400 organizations nationwide to
provide “customizable family care benefits including care for young children on or near the site where
their parents work.”

7. That Maggie Brookman was at all times relevant hereto an emiployee and/or agent of
KinderCare Education at Work LLC d/b/a UVA Child Development Center Il. acting within the scope
of her employment and/or agency.

8. That Terri Ragland was at all times relevant hereto an employee and/or agent of
KinderCare Education at Work d/b/a UVA Child Development Center H, acting within the scope of
her employment and/or agency.

9. That the defendant, KinderCare Education at Work d/b/a UVA Child Development
Center Il. is and at all times relevant hereto was a Virginia limited liability company providing child
care and early chijdhood education through its employees. agents and servants in the Commonwealth
of Virginia, and is responsible for the negligent acts of its employees. agents and servants, including
Maggie Brookman and Terri Ragland, employees supervising the care of Rian Bachman, on the
grounds of respondeat superior.

10. Defendant KinderCare Education at Work LLC d/b/a UVA Child Development
Center II, as the employer. is vicariously liable for the breaches by its employees.

Il. That all acts and omissions of negligence occurred in the City of Charlottesville.

Virginia.

bu
NIGHOLS ZAUZIG
12660 LAKE RIDGE DAVE
WOODBRIDGE, VA 22192-2335

703-492-4200

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 3of 28 Pageid#: 7

 

i

 

 

12. Atall times relevant hereto, KinderCare Education at Work LLC managed a childcare
center doing business as UVA Child Development Center IT located at 408 Farhart Street
Charlottesville, VA 22904.

13. The UVA Child Development Centers accept only children whose parents or legal
guardians are affiliated with the University of UVA Health System.

14. UVA Child Development Center IT is one of many Virginia childcare facilities
operated by KinderCare Education.

15. Specifically, there are between 5] and 100 facilities managed by KinderCare
Education at Work in Virginia. This does not include the many additional KinderCare Learning
Centers operating in Virginia.

16. KinderCare Education is a long-time, large-scale. for-profit operator of childcare
facilities and schools for very young children, responsible for providing care and protection to
hundreds of thousands of children in 40 states and Washington, D.C. It advertises that every day
it serves more than 161,000 children aged six weeks to 12 years. It holds itself out as “the nation’s
largest private provider of accredited early childhood education.”

17. The UVA Child Development Center II managed by KinderCare Education at Work
is a childcare facility responsible for providing care and protection to infants and toddlers.

18. The website for the UVA Child Development Centers states that its Centers are
“managed by KinderCare Education at Work. a division of KinderCare Education” and indicates,
“KinderCare Education is a national childcare provider dedicated to quality employer sponsored early
childhood education, The Centers offer the combination of experience, strength in the industry and

dedication to developing quality and innovative family focused programs.”
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODSRIDGE, VA 22192-2335
703-492-4200

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 4of 28 Pageid#: 8

 

 

19. The website for the UVA Child Development Centers also advertises that its Centers
are accredited by the National Association for the Education of Young Children (NAEYC) and states,
“The Centers earned this designation by having a lower child and teacher ratio. offering an
outstanding program, and hiring the finest staff.”

20. KinderCare Education at Work LLC advertises its “promise to world-class quality in
every Classroom” and “guarantees excellence in each and every one of our classrooms.”

21, In August 2018, Kathleen Bridget Stranix and John Taylor Bachman contracted
with KinderCare Education at Work LLC to provide childcare for their daughter Rian. then four
months old. That agreement was clearly and definitively intended for the care and protection of
Rian, its intended beneficiary. Those services were to be provided to Rian at the UVA Child
Development Center II located at 408 Earhart Street Charlottesville. VA 22904.

22, Said contract (entitled “Enrollment Agreement”) stated “The safety of children in
our centers is our top priority.”

23. In materials given to Stranix and Bachman at the time of said contract. in the
document entitled “Welcome to Infant 1” it was stated that the Defendant's teachers” training
included “proper supervision”.

24, Rian Bachman was checked in to the UVA Child Development Center II at
approximately 1131 on the morning of August 31. 2018.

25. Rian Bachman was in good health when she was delivered by her parents to the
employees of UVA Child Development Center II.

26. At that time. the employees of UVA Child Development Center II had exclusive
contro] and supervision of Rian Bachman. who was unable to care for herself in any manner due

to her infancy.
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335
703-492-4200

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 5of28 Pageid#: 9

 

; |

27. At that time due to her infancy, Rian had very limited motor control and strength

and could not yet roll over on her own, or if on her stomach, she could only keep her head up for
a limited time.

| 28. At that time due to her infancy. Rian needed constant supervision, and in particular.
| needed uninterrupted supervision daring Tummy Time.
29. Tummy Time is a supervised time for an infant, where the awake infant is placed
| on its stomach for a short period to allow the infant to strengthen its head, neck, and shoulder
muscles.
30. Maggie Brookman. an employee at UVA Child Development Center II. was caring
for Rian and three other infants in the “Infant 1 room on the moming of August 31. 2018.
31. At some point during that day. Terri Ragland, another employee at UVA Child
Development Center II. was instructed to relieve Brookman in the “Infant 1° room.
32. At the time that Ragland entered the “Infant 1° room. Rian Bachman was being
held by Brookman.
33. Ragland and/or Brookman placed Rian on her stomach on a mat for Tummy Time.
34. _ Brookman informed Ragland that Rian was “fussy” and “not sleeping.”
35.  Brookman put Rian down on her stomach on a red printed mat for Tummy Time at
Ragland’s feet prior to leaving the room.
36. | Ragland and/or Brookman then left Rian on her stomach. on the mat. unsupervised.
37. Subsequently, Rian was found motionless. face down on the mat with her head
turned to the side. and with blood on her face.
38. 911 was called at approximately 14:17.

39. The Charlottesville Fire Department EMS were dispatched at approximately 14:18.

 
703-492-4200

NICHOLS ZAUZIG

12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 6of28 Pageid#: 10
i

|

i

|
| 40. The Charlottesville Fire Department EMS arrived at the scene at approximately

14:29,
| 41. Rian was transported to UVA University Hospital East. She arrived at
approximately 14:35 on August 31, 2018.

42. Rian Bachman expired at 13:59 on September 2. 2018.
| 43. Rian Bachman’s death was due to her critical condition resulting from the hypoxia
suffered by her during her unsupervised Tummy Time.

44. That a special relationship existed between KinderCare Education at Work LLC

| d/b/a UVA Child Development Center II (and its employees) and Rian, who was a vulnerable

individual in a custodial relationship with KinderCare Education at Work LLC d/b/a UVA Child

 

Development Center II. That relationship imposed a duty of reasonable care upon the custodian to

 

| protect the vulnerable individual in its custody.

45. KinderCare Education at Work LLC d/b/a UVA Child Development Center fl and
its employees agreed to undertake the supervision and care of Rian, and likewise. owed a duty of
reasonable care to Rian to protect and safeguard her from harm.

46. Notwithstanding said duty, Defendant KinderCare Education at Work LLC d/b/a
UVA Child Development Center II and its employees did breach said duty in that:

(a) it failed to properly care for Rian while she was in their custody and control;

(b) it failed to properly supervise Rian while she was in their custody and
control:
(c) it failed to appreciate the risk to Rian by leaving her on her stomach.

 

 
NICHOLS ZAUZIG
12686 LAKE RiDGE ORIVE
703-492-4200

WOODBRIDGE, VA 22192-2335

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 7 of 28 Pageid#: 11

|
|

|

|

 

 

 

unattended, when due to her age she was susceptible to tiring and being
unable to control her neck and head. As such. she was susceptible to
obstructing her airway and was at risk of suffocating and becoming hypoxic.
(d) it left Rian on her stomach unattended:
(e) and was otherwise negligent.
4]. The negligent acts and omissions of the defendant’s employees were a proximate
cause of the death of Rian Bachman on September 2. 2018.

WHEREFORE, Plaintiff John Taylor Bachman and Kathleen Bridget Stranix. as
Administrators of the Estate of Rian Taylor Bachman. demands judgment against the Defendant,
KinderCare Education at Work LLC d/b/a UVA Child Development Center If. jointly and
severally. on behalf of the Estate and surviving beneficiaries of the plaintiff's decedent as follows:

(a) For sorrow, mental anguish and loss of solace including the society,

companionship, comfort, guidance and kindly offices, and advice of the decedent:

(b) For loss of services, protection. care, and assistance of the decedent:

(c) For medical expenses of the decedent incident to the injuries which caused her

death:

(d) For funeral expenses;

(e) For pre-judgment interest.

WHEREFORE, Plaintiff John Taylor Bachman and Kathleen Bridget Stranix. as
Administrators of the Estate of Rian Taylor Bachman, demands judgment against the Defendant
KinderCare Education at Work LLC d/b/a UVA Child Development Center II. jointly and

severally. in the amount of Ten Million Dollars ($10.000.000) in compensatory damages. with
NICHOLS ZAUZG
12660 LAKE RIDGE DAVE
703-492-4200

WOODBRIDGE, VA 22192-2336

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 8of 28 Pageid#: 12

I

 

|
| demanded on all issues.

 

hh LL on

Charles J. Zauzig, II (YSB #17838)
Melissa G. Ray (VS isseaes

Nichols Zauzig, A Professional Corporation
12660 Lake Ridge Drive

Woodbridge, Virginia 22192

Office: (703) 492-4200

Facsimile: (703) 490-3917

evauziwd nzslaw.com

 

mraycenzslaw.com

Counsel for Plaintiff

 

interest thereon including pre-judgment interest. and their costs expended herein. Trial by jury is

JOHN TAYLOR BACHMAN | and
KATHLEEN BRIDGET STRANIX, as
Administrators of the Estate of RIAN
TAYLOR BACHMAN, deceased

By: Counsel
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335
703-492-4200

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 9of28 Pageid#: 13

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF CHARLOTTESVILLE

JOHN TAYLOR BACHMAN and
KATHLEEN BRIDGET STRANIX,

as Administrators of the Estate of

RIAN TAYLOR BACHMAN, deceased

Plaintiff,

CASE NO. CUY-5FO
aug 3:02pm

KINDERCARE EDUCATION AT WORK LLC
d/b/a UVA CHILD DEVELOPMENT CENTER II

Nem? Nee ee ee ee ee ee Nee Nee ee te” ee” ee”

Defendants.

On /
PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION OF DOCUMENTS TO a
DEFENDANTS

The following Requests for Production of Documents are directed to you pursuant to Rule
4:9 of the Rules of the Supreme Court of Virginia. You are requested to serve responses to these
requests, in accordance with the Rules of the Court and with the below instructions, upon
undersigned counsel for the Plaintiff within twenty-one days after service.

DEFINITIONS

Unless otherwise indicated, the following definitions shall be applicable.

A. The term “communication” as used herein shall include all oral, visual. written, or
other means of transmitting information or statements.

B. The term “document” as used herein shall mean the original, or a copy of the
original if you do not possess the original, and all non-identical copies of any medium upon which
intelligence or information is recorded, or from which intelligence or information can be retrieved,

regardless of original or present location or custody, including, but not limited to, papers. letters,

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19" Page 10 of 28 Pager. ta

text-messages, telegrams, telexes, architectural plans or drawings, memoranda, notes. sound
recordings, minutes, periodicals, magazines, newspapers, pamphlets, advertisements, articles,
internal correspondence, reports, records, studies, contracts, statements. logs, audits, charts, legal
instruments, declarations, filings, drafts, plans. diagrams, pictures, circulars, announcements.
directives, schedules, specifications, standards, instructions, manuals. photographs, negatives,
brochures, publications, statistical records, desk calendars, appointment books, diaries, computer
disks, computer tapes, computer printouts, data processing program libraries, data processing input
and output, computer memories, microfilms, accounts, budgets, journals, ledgers, bills, invoices.
orders, bids. checks, receipts, and the like, whether handwritten, typed, printed, coded. tape
recorded, photographed, or otherwise made, including information stored, made or maintained by
electronic, mechanical or magnetic means. The term “document” includes each and every draft,
excerpt, revision, or amendment of the above.

C. The terms “identify,” “identity,” or “identification.” (1) when used in reference to
a natural person; means that person’s full name. last known address, home and business telephone
numbers, and present occupation or business affiliation; (2) when used in reference to a person
other than a natural person, includes a description of the nature of the person (that is, whether it is
a corporation, partnership, etc. under the definition of person below), and the last known address,
telephone number, and principal place of business; (3) when used in reference to any person after
the person has been properly identified previously means the person’s name; and (4) when used in
reference to a document, requires you to state the date, the author (or, if different, the signer or
signers), the addressee, and the type of document (e.g. letter, memorandum, telegram, chart. etc.)
or to attach an accurate copy of the document to your response, appropriately labeled to correspond

to the request for production.

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335
703-492-4200

 

 

| Case 3:19-cv-00078-GEC Documenti1-1 Filed 12/17/19" Page IT of 28 Paged#: 15

D. The terms “identify” or “identification,” when used with reference to a fact or
occurrence of any kind, shall mean, without limitation, to state each of the following: (1) the date.
time, and place (including street address where Feo the fact or occurrence, (2) a
description of the circumstances surrounding the fact or occurrence, (3) an identification of all
persons who were present at or have any personal knowledge of the fact or occurrence, and (4) the
substance of the fact or the occurrence.

E, The term “person” includes an individual, general or limited partnership, joint stock
company, unincorporated association or society, municipal or other corporation, incorporated
association, limited liability partnership, limited liability company, the Commonwealth of
Virginia. an agency or political subdivision of the Commonwealth of Virginia, a court. and any
other governmental entity.

F. The terms “pertaining to” and “relating to” and “concerning” mean containing,
recording, discussing, mentioning, noting, summarizing, referring to, commenting upon,
describing, digesting, reporting, listing, analyzing or studying the subject matter identified in a
request.

27 6

G. The term “you,” “your,” or “Defendant,” as used herein shall refer to Defendant
KinderCare Education at Work LLC d/b/a UVA Child Development Center II, and shall include
all of its agents, departments, representatives, employees, independent contractors and/or
attorneys, and also specifically includes directors, general counsel and other attorneys.

H. The term “incident” as used herein shall refer to the events after Rian Bachman was
left in the care of the defendant on August 31, 2018 as set forth in the alleged complaint.

I. The term “KinderCare” as used herein shall refer to the defendant KinderCare

Education at Work, LLC d/b/a UVA Child Development Center II.

 
703-492-4200

NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335

 

 

Case 3:19-cv-00078-GEC Document 1-1 ae mme eee

J. The term “tummy time” shal! mean those periods of time when the infant is placed

on its stomach for the infant to strengthen its head, neck and shoulder muscles.

GENERAL INSTRUCTIONS

A. These requests for production seek all information and documents in your
possession, custody, or control, and also includes documents in the possession, custody, or control
of your agents, servants, consultants, investigators, or anyone acting for or on your behalf, and,
unless otherwise privileged, your counsel and their employees, representatives, agents. servants,
investigators, consultants, or anyone acting for or on their behalf.

B. Where the name of a person is requested, or where you are asked to name a person,
indicate the full name, home address, business address and telephone number (including area code)
of such person.

C. You must supplement your responses as required by Rule 4:1(e).

D. If you perceive any ambiguities in any request, instruction, or definition, set forth
the matter deemed ambiguous and the construction used in answering.

E. Whenever a request for production is framed in the conjunctive, it should also be
interpreted in the disjunctive, and vice versa, so as to interpret the request broadly, rather than
narrowly. The singular of a noun should be interpreted as including the plural form and vice versa.

F. To the extent that you consider any of these requests for production objectionable,
respond to so much of each request as, in your view, is not objectionable. Separately identify that
part or aspect of each interrogatory to which you object and each ground for such objection.

G. If any documents responsive to any request for production herein or fairly
comprised within the scope of the following requests for production have been lost. destroyed, or

are otherwise not able to be located, or not presently within your possession, custody, or control,

-4-
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335
703-492-4200

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page I30f 28” Pagel 17

or are in the possession, custody, or control of your attorneys, employees, investigators, agents.
representatives, or anyone acting in cooperation or concert with you or otherwise under your
direction or control, please provide in lieu of a true and correct copy thereof a list of each document
so lost, destroyed, unable to be located, or not within the possession, custody, or control thereof
together with the following information:

1. a description of such document;

2. the date of origin;

3. the author of the document;

4. whether the document was lost, destroyed, unlocatable, or no longer within

the possession, custody, or control thereof;

5. the date upon which any such document was lost or destroyed;
6. the substance of the document;
7. the date on which the document was last seen, where it was last seen, and

the identity of the person in whose possession, custody, or control the document was last seen; and
8. a brief statement of the manner in which any such document was lost or
destroyed.

H.. _—_‘_If you claim privilege as a ground for failing to provide any document covered by
these requests for production of documents, respond to that part of each such request which, in
your view does not request allegedly privileged information or communications. For each claim
of privilege, describe the factual basis for your claim of privilege in sufficient detail to permit the
court to adjudicate the validity of the claim, including without limitation, the following
information:

1. a brief description of the nature of the information;

 
NICHOLS ZAUZIG
703-492-4200

12660 LAKE RIOGE DRIVE
WOODBRIDGE, VA 22192-2335

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 14 o0f 28 Pageid# 18

2. the name and title of each person who has knowledge of the information;
3. a brief description of the subject matter of the information; and
4. the number of the request for production to which the information is
responsive.
I. If documents requested in any one category are numerous such that KinderCare

reasonably objects on undue burden grounds, counsel will agree to inspect the documents before
requesting copies.

J. “Metadata” commonly described as “data about data,” is an automatically
generated computer record, including but not limited to Audit Trails of user accesses, activities
and times, order and results “detail” sheets showing further details on individual audit trail line
items, and other data that certify how, when, where and by whom electronic documents (e-
documents) and other computer-based information have been authored, viewed, manipulated,

changed, edited or otherwise accessed.

DOCUMENTS REQUESTED

1)

1. A complete copy of any and all “documents”’ pertaining to the care of Rian Bachman in
your possession, including but not limited to registration documents, incident reports,
medical records, health information forms, internal memoranda, letters, and electronic

communications.

RESPONSE:

2. A complete copy of the signed contract (entitled “Enrollment Agreement’)

 

' See Definitions for all quoted terms provided in these requests.

ator

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335
703-492-4200

 

| Case 3:19-cv-00078-GEC Documenti1-1 Filed 12/17/19 Page 15 of 28 Pageid#: 19

pertaining to Rian Bachman.

RESPONSE:

. Acopy of the curriculum vitae of the experts identified in your interrogatories.

RESPONSE:

. All documents which you have received pursuant to any subpoena issued pursuant to the

applicable Rules of Court.

RESPONSE:

. If not provided in response to other requests, all electronic documents of any kind

pertaining to the care or outcome or discussions about Rian Bachman (excluding emails or
texts you sent to or received from your attorneys), including but not limited to emails and
texts in any way conceming her, or sent to or received from her parents. If you contend
that this involves any logistical difficulty, please set forth in detail what you contend must
be done to comply with this request.

RESPONSE:

. Copies of any and all documents “pertaining to” observations made of Plaintiff, either

before or after the incident set forth in the Complaint, and identify any witnesses thereto,
including but not limited to any still photographs, unedited videotape recordings, unedited
voice recordings, or any other surveillance material of the plaintiff or any of the activities

in your possession or control or the possession or control of any of your agents.

RESPONSE:
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2336
703-492-4200

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19" Page 16 of 28 Pagerd#-20

7. Any and all audit trail records and/or “Metadata” history for all electronically stored

documents, records, logs, files, being produced in response to these discovery requests.

RESPONSE:

8. Copies of any and all materials used by you for training your employees in the supervision
of infants and children.

RESPONSE:

9. Any and all documents setting forth policies or procedures for supervising infants during
“tummy time”.

RESPONSE:

10. Copies of any and all safety guidelines, standards, requirements, regulations and any other
written materials KinderCare sought to comply with in running its program, including but
not limited to national or Virginia standards, NECPA, NAEYC, NAC, et al. Do not merely
cite such documents; please produce them.

RESPONSE:

11. Copies of any and all employee logs, timesheets, staffing attendance documents and sign-
in sheets from the date of the incident, and any other documents identifying periods of time
when the teacher(s) was/were not present in the classroom with Rian Bachman on that

same date.

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335
703-492-4200

 

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page t7 of 28 Pagend#2t

RESPONSE:

12. Documents containing the names, last known telephone numbers, and addresses of
KinderCare employees (a) who were present on the date of the incident, and (b) who were
involved in managing the care of Rian Bachman on the date of the incident.

RESPONSE:

13. Any and all documents concerning the use of security cameras and/or other monitoring
systems in use within and on the KinderCare premises on the date of the incident.

RESPONSE:

14. Copies of any and all written policies and procedures for childcare operations in effect
for KinderCare on a company-wide basis and as of 2018. This request includes, without
limitation, employee manuals, handbooks and any other written policies and procedures.

RESPONSE:

15. A copy of any insurance identified in your answer to Interrogatory #15.

RESPONSE:

16. All documents relating to inspections or audits, visits or security assessments of
KinderCare from 2018 to present by any entity or person.

RESPONSE:
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE

WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 18o0f28 Pageid#: 22

17. Any and al] documents pertaining to violations of childcare regulatory standards at
KinderCare, including violations of staff to child ratios.

RESPONSE:

18. If you have withheld any responsive documents based on privilege, please provide a
Privilege Log in accordance with Virginia Supreme Court Rule 4:1(b)(6).

RESPONSE:

JOHN TAYLOR BACHMAN and
KATHLEEN BRIDGET STRANIX, as
Administrators of the Estate of RIAN
TAYLOR BACHMAN, deceased

By: Counsel

ey

Charles J. Zauzig, III (VSB #17838)
Melissa G. Ray (VSB #65856)

Nichols Zauzig, A Professipnal Corporation
12660 Lake Ridge Drive

Woodbridge, Virginia 221

Office: (703) 492-4200

Facsimile: (703) 490-3917
czauzig(@nzslaw.com

mray(@nzslaw.com

Counsel for Plaintiff

-10-

 

 

 
703-492-4200

NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 19o0f 28 Pageid#: 23

VIRGINIA:

IN THE CIRCUIT COURT FOR THE CITY OF CHARLOTTESVILLE
JOHN TAYLOR BACHMAN and
KATHLEEN BRIDGET STRANIX,
as Administrators of the Estate of
RIAN TAYLOR BACHMAN, deceased
Plaintiff,

CASE NO. Cu G-990

Wlau [04 3:02 pm

Dini). Spivag—

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANTS

KINDERCARE EDUCATION AT WORK LLC
d/b/a UVA CHILD DEVELOPMENT CENTER II

<
ee eee ee ee eee

Defendants.

COME NOW Plaintiff John Taylor Bachman and Kathleen Bridget Stranix, as
Administrators of the Estate of Rian Taylor Bachman, deceased, and propounds the following
interrogatories to be answered in writing and under oath by Defendants pursuant to Rules 4:1 and
4:8 of the Rules of the Supreme Court of Virginia and in accordance with the below instructions.
Please serve a copy of your responses upon undersigned counsel.

DEFINITIONS AND INSTRUCTIONS

A. These interrogatories seek all information that is known to you, your agents,
servants, consultants, investigators, or anyone acting for or on your behalf, and, unless otherwise
privileged, your counsel and their employees, representatives, agents, servants, investigators,
consultants, or anyone acting for or on their behalf.

B. In accordance with Rule 4:8, each interrogatory shall be answered separately and

fully in writing under oath and signed by the person making the answers.

 

 

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 20 0f 28 Pageid#: 24

C. You must supplement your answers as required by Rule 4:1(e).

D. If, pursuant to Rule 4:8(f), you elect to specify and produce business records in
answer to any interrogatory, your specification shall be in sufficient detail to enable the
interrogating party to locate and identify the records from which the answer may be ascertained.

E. If you perceive any ambiguities in any interrogatory, instruction, or definition, set
forth the matter deemed ambiguous and the construction used in answering.

F. Whenever an interrogatory is framed in the conjunctive, it should also be
interpreted in the disjunctive, and vice versa, so as to interpret the interrogatory broadly, rather
than narrowly. The singular of a noun should be interpreted as including the plural form and
vice versa.

G. To the extent that you consider any of these interrogatories objectionable, respond
to so much of each interrogatory as, in your view, is not objectionable. Separately identify that
part or aspect of each interrogatory to which you object and each ground for such objection.

H. If any documents responsive to any interrogatory herein or fairly comprised
within the scope of the following interrogatories have been lost, destroyed, or are otherwise not
able to be located, or not presently within your possession, custody, or control, or are in the
possession, custody, or control of your attorneys, employees, investigators, agents,
representatives, or anyone acting in cooperation or concert with you or otherwise under your
direction or control, please provide in lieu of a true and correct copy thereof a list of each
document so lost, destroyed, unable to be located, or not within the possession, custody, or
control thereof together with the following information:

1. a description of such document;

2. the date of origin;

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
703-492-4200

WOODBRIDGE, VA 22192-2335

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 210f 28 Pageid#: 25

3. the author of the document;
4, whether the document was lost, destroyed, unlocatable,

or no longer within the possession, custody, or control thereof;

5. the date upon which any such document was lost or destroyed;
6. the substance of the document;
7. the date on which the document was last seen, where it was

last seen, and the identity of the person in whose possession, custody,
or control the document was last seen; and

8. a brief statement of the manner in which any such document
was lost or destroyed.

L. If you claim privilege as a ground for failing to provide any information
requested, respond to that part of each such interrogatory which, in your view, does not request
allegedly privileged information or communications. For each claim of privilege, describe the
factual basis for your claim of privilege in sufficient detail to permit the court to adjudicate the
validity of the claim, including without limitation, the following information:

1. a brief description of the nature of the information;
2. the name and title of each person who has knowledge of
the information;
3. a brief description of the subject matter of the information; and
4. the number of the interrogatory to which the information
is responsive.
J. The term “communication” as used herein shall include all oral, visual, written, or

other means of transmitting information or statements.
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 22 of 28 Pageid#: 26

K. The term “document” as used herein shall mean the original, or a copy of the
original if you do not possess the original, and all non-identical copies of any medium upon
which intelligence or information is recorded, or from which intelligence or information can be
retrieved, regardless of original or present location or custody, including, but not limited to,
papers, letters, text-messages, telegrams, telexes, architectural plans or drawings, memoranda,
notes, sound recordings, minutes, periodicals, magazines, newspapers, pamphlets,
advertisements, articles, internal correspondence, reports, records, studies, contracts, statements,
logs, audits, charts, legal instruments, declarations, filings, drafts, plans, diagrams. pictures,
circulars, announcements, directives, schedules, specifications, standards, instructions, manuals,
photographs, negatives, brochures, publications, statistical records, desk calendars, appointment
books, diaries, computer disks, computer tapes, computer printouts, data processing program
libraries, data processing input and output, computer memories, microfilms, accounts, budgets,
journals, ledgers, bills, invoices, orders, bids, checks, receipts, and the like, whether handwritten,
typed, printed, coded, tape recorded, photographed, or otherwise made, including information
stored, made or maintained by electronic, mechanical or magnetic means. The term “document”
includes each and every draft, excerpt, revision, or amendment of the above.

L. The terms “identify,” “identity,” or “identification,” (1) when used in reference to
a natural person, means that person’s full name, last known address, home and business
telephone numbers, and present occupation or business affiliation; (2) when used in reference to
a person other than a natural person, includes a description of the nature of the person (that is,
whether it is a corporation, partnership, etc. under the definition of person below), and the last
known address, telephone number, and principal place of business; (3) when used in reference to

any person after the person has been properly identified previously means the person’s name;

 

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335
703-492-4200

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 23 of 28 Pageid#: 27

and (4) when used in reference to a document, requires you to state the date, the author (or, if
different, the signer or signers), the addressee, and the type of document (e.g. letter.
memorandum, telegram, chart, etc.) or to attach an accurate copy of the document to your
answer, appropriately labeled to correspond to the interrogatory.

M. The terms “identify” or “identification.” when used with reference to a fact or
occurrence of any kind, shall mean, without limitation, to state each of the following: (1) the
date, time, and place (including street address where appropriate) of the fact or occurrence, (2) a
description of the circumstances surrounding the fact or occurrence, (3) an identification of all
persons who were present at or have any personal knowledge of the fact or occurrence, and
(4) the substance of the fact or the occurrence.

N. The term “person” includes an individual, general or limited partnership, joint
stock company, unincorporated association or society, municipal. or other corporation,
incorporated association, limited liability partnership, limited liability company. the
Commonwealth of Virginia, an agency or political subdivision of the Commonwealth of
Virginia, a court, and any other governmental entity.

99 66.

O. The term “you,” “your,” or “Defendant,” as used herein shall refer to Defendant
KinderCare Education at Work LLC d/b/a UVA Child Development Center II, and shall include
all of its agents, departments, representatives, employees, independent contractors and/or

_ attorneys, and also specifically includes directors, general counsel and other attorneys.

P. The term “incident” as used herein shall refer to the events after Rian Bachman
was left in the care of the defendant on August 31, 2018 as set forth in the alleged complaint.

Q. The term “KinderCare” as used herein shall refer to the defendant KinderCare

Education at Work, LLC d/b/a UVA Child Development Center II.

 
NICHOLS ZAUZIG
12660 LAKE RIDGE ORIVE
WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 24o0f 28 Pageid#: 28

R. The term “tummy time” shall mean those periods of time when the infant is
placed on its stomach for the infant to strengthen its head, neck and shoulder muscles.
INTERROGATORIES
1. “Identify”! all persons (other than your attorneys) who assisted in answering these
interrogatories, and for each such person, identify the particular interrogatory for which that
person provided information.

ANSWER:

2. Identify all of your employees and/or agents who worked at KinderCare, or were
otherwise present at KinderCare on August 31, 2018, who interacted with Rian Bachman, stating
for each such employee and/or agent whether [s]he currently works at KinderCare.

ANSWER:

3. Describe in detail any efforts taken by, or at the direction of, Defendants to
investigate the incident, including at a minimum who lead the effort, when the effort was started,
who participated in the effort, how long it took, and how the effort was accomplished.

ANSWER:

4. Describe in detail the steps and procedures used by you for training staff in areas
relating to the supervision of children and in particular of infants, including but not limited to
“tummy time”.

ANSWER:

 

' See Definitions and Instructions for all quoted terms provided in these interrogatories.

-6-

 
 

NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
703-492-4200

WOODBRIOGE, VA 22192-2335

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 25o0f 28 Pageid#: 29

5. If you contend that any person other than your employees/agents, including
Plaintiff or anyone else, caused or contributed to the incident and/or to Rian’s injuries, state the
facts, reasons and grounds for such contention.

ANSWER:

6. Describe in detail and in chronological order how you contend the incident
occurred, identifying each and every individual upon whom, and document upon which, you rely
for your answer and the specific information provided by each such individual or document.

ANSWER:

7. Describe in detail the steps that were taken by KinderCare and/or its staff to
investigate, report, and/or prevent recurrences of similar incidents after the discovery of this
underlying incident.

ANSWER:

8. Have there ever been any complaints, criticisms, or comments about KinderCare’s
enforcement of rules relating to supervision of children? If so, for each such instance state: (a)
the date the complaint, criticism, or comment was made; (b) the substance of each complaint,
criticism, or comment; (c) the person who made the complaint, criticism, or comment; and (d)

what, if any, action was taken as a result of each such complaint, criticism, or comment.

ANSWER:
9. Identify the factual bases for each affirmative defense that you have asserted in

 

 
NICHOLS ZAUZIG
12660 LAKE RIOGE DRIVE
703-492-4200

WOODBRIDGE, VA 22192-2335

 

 

Case 3:19-cv-00078-GEC Document 1-1 Filed 12/17/19 Page 26 of 28 Pageid#: 30

your Answer to the Complaint, including all witnesses or documents which support your
contention.

ANSWER:

10. Identify each person whom you expect to call as an expert witness at trial, state
the subject matter on which the expert is expected to testify, state the substance of the findings
and opinions to which the expert is expected to testify, and identify the grounds for each such
finding or opinion.

ANSWER:

11. Identify each person, other than a person intended to be called as an expert
witness at trial, having discoverable information that tends to support or undermine a position
that any party has taken in this action and state the subject matter of the information possessed

by that person, as well as the basis for each person’s possession of such information.

ANSWER:

12. Identify all information, documents and/or things gathered by you, in your
possession, and/or of which you have knowledge that concern the incident and specify the
identity of each person who provided such information, documents and/or things. In your
answer, include all persons who gave or attempted to give a statement, admission, and/or
otherwise indicated that he or she possessed knowledge of the incident and/or the circumstances
surrounding the incident. State the date of and location where the information was provided, the

persons present, and the location where such documents and/or things are maintained, kept

 

 

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
703-492-4200

WOODBRIDGE, VA 22192-2335

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 27 of 28 Pageid#: 31

and/or located.

ANSWER:

13. Describe in detail all inquiries and/or investigations concerning Rian’s injuries
and/or damages, and/or the circumstances and/or causes of the incident, including investigations
by you and/or any insurance company. For each such inquiry or investigation, identify each
person and/or entity in any manner ordering, instituting or conducting it; the reason for the
inquiry and/or investigation; the present status of each such inquiry and/or investigation
(ongoing, suspended, concluded, etc.); and the preliminary and/or final findings and/or
conclusions of each such inquiry or investigation.

ANSWER:

14. Identify and describe in detail all recordings, notes, statements and/or transcripts
of statements relating in any manner to the incident, including the identity of each person who
provided any such testimony or statements and/or is in possession, custody or control of any such
recording, notes, statement and/or transcript.

ANSWER:

15. State whether any part of any judgment which might be rendered against you in
this action may be subject to satisfaction by an insurance policy. If such an insurance policy
exists, state the policy limits as you understand them to be with respect to the claims

asserted in this action, the name of the insured on the policy, and the name of the insurance

 
NICHOLS ZAUZIG
12660 LAKE RIDGE DRIVE
WOODBRIDGE, VA 22192-2335

703-492-4200

 

 

 

Case 3:19-cv-00078-GEC Document1-1 Filed 12/17/19 Page 28 of 28 Pageid#: 32

company issuing the policy.

ANSWER:

JOHN TAYLOR BACHMAN and
KATHLEEN BRIDGET STRANIX, as
Administrators of the Estate of RIAN
TAYLOR BACHMAN, deceased

By: Counsel

Co | pe

Charles J. Zauzig, IIT (VSB #17838)
Melissa G. Ray (VSB #65856)

Nichols Zauzig, A Professignal Corporation
12660 Lake Ridge Drive

Woodbridge, Virginia 22192

Office: (703) 492-4200

Facsimile: (703) 490-3917
cezauzie/@nzslaw.com

mray@nzslaw.com

Counsel for Plaintiff

-10-

 

 
